DETAILED ACTION
Claims 1-5 and 7-8 are pending and currently under review.
Claim 6 is cancelled.
Claims 7-8 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Response to Amendment
The amendment filed 5/10/2021 has been entered.  Claims 1-5, and newly submitted claim(s) 7-8, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Final Office Action mailed 2/11/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mucha et al. (US 4,675,488).
Regarding claim 1, Mucha et al. discloses a method of heat treating gears made of 4140 and 4150 steel [abstract, col.1 ln.14-17]; wherein said method includes induction heating and immediate spray quenching of said gear while still in the induction heater (12) for less than 1 second [abstract, col.4 ln.33-42, fig.1].  The examiner reasonably considers the composition of 4140 or 4150 steel, which has relatively high carbon amounts and inclusions of chromium, to meet the limitation of “high carbon and chromium bearing” as claimed as would have been recognized by one of ordinary skill.  
The examiner further considers the heating and immediate quenching of the gear while said gear is still in the induction heater to reasonable meet the limitation of simultaneously tempering and cooling by a cooling medium as claimed.  The examiner notes that the spray quenching of Mucha et al. reasonably meets the limitation of the cooling medium present between the workpiece (ie. gear) and induction heating coil as claimed.
Mucha et al. further discloses a temperature gradient in the gear after heating and quenching as depicted in fig.9, wherein X and Z refer to outer surface portions while Y refers to an internal portion [fig.9], which the examiner .  
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mucha et al. (US 4,675,488) as applied to claim 1 above, and further in view of Dehn (US 3,532,333).
Regarding claim 2, Mucha et al. discloses the method of claim 1 (see previous).  Mucha et al. further discloses a holding portion (80, 82, 84) to hold the gear [fig.1], which meets the claimed holding portion.  As stated, Mucha et al. also discloses an induction coil (12) surrounding the gear and quenching liquid spray that cools the gear while still in induction coil (12) (see above).  The examiner submits that the induction coil (12) of Mucha et al. would be entirely capable of radially heating the gear as would have been recognized by one of ordinary skill because said induction coil is depicted to radially surround the gear [fig.1].  See MPEP 2145(II).
Mucha et al. does not expressly teach that the process occurs in a treatment tank as claimed.  Dehn discloses a method for surface hardening steel by quenching and tempering [abstract]; wherein the workpiece is mounted in a tray (39) such that quenching liquid sprayed onto the workpiece can be collected in said tray (39) [col.5 ln.21-23, fig.1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Mucha et al. by mounting the gear of Mucha et al. in a collection tray such that the quenching liquid can be collected as disclosed by Dehn.  The examiner reasonably considers the tray of Dehn to 
Regarding claim 4, Mucha et al. and Dehn disclose the method of claim 2 (see previous).  The examiner notes that sprayed quenching fluid would naturally be expected to be collected in the tray (39) of Dehn as would have been recognized by one of ordinary skill.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mucha et al. (US 4,675,488) and Dehn (US 3,532,333) as applied to claim 2 above, and further in view of Watanabe et al. (JPH08253808, machine translation referred to herein).
Regarding claim 3, Mucha et al. and Dehn disclose the method of claim 2 (see previous).  Mucha et al. further discloses that the gear is supported by a structure (80), internal spider (84), and drive rod (82) [fig.1].  The examiner reasonably considers the aforementioned components as depicted by Mucha et al. to meet the limitations of a portion that receives a lower surface, portion that suppresses horizontal movement of the gear, and portion that suppresses upward movement of the gear, respectively, as would have been recognized by one of ordinary skill, because said support structure (80), internal spider (84), and drive rod (82) are entirely capable of limiting movement of the gear in the aforementioned orientations.  
Mucha et al. does not expressly teach the aforementioned structures to be point contact structures as claimed.  Watanabe et al. discloses an induction hardening apparatus having support structures (400, 410) that contact the 
Regarding claim 5, the aforementioned prior art discloses the method of claim 3 (see previous).  The examiner notes that sprayed quenching fluid would naturally be expected to be collected in the tray (39) of Dehn as would have been recognized by one of ordinary skill.

Allowable Subject Matter
Claim 8 is allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 is directed to a method of quenching and tempering as recited in claim 1, wherein both the induction coil and workpiece are submerged in the 
The closest prior art is Mucha et al. (US 4,675,488) as relied upon above.  Mucha et al. discloses a method as explained above.  However, Mucha et al. specifically teaches spray cooling rather than submerging of the induction coil and workpiece in the cooling medium as claimed.  Mucha et al. further teaches tempering with only one of the induction coils, wherein a second coil is used for preheating instead of further tempering.  Therefore, there is no prior art of record that teaches or suggests the aforementioned limitations.

Conclusion
Claims 1-5 are rejected.
Claim 7 is objected.
Claim 8 is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734